DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.

Information Disclosure Statement
	The information disclosure statement, filed 6 May 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20220506, is attached to the instant Office action.

Election/Restrictions
Claims 3-5, 7, 10, 13-16, 18 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5, 7, 10, 13-16, 18 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
	Please renumber claims 1, 3-5, 7-16, and 18-21 as claims 1-18.
Please cancel claims 6 and 17
Please amend claims 1, 11, and 20 as follows:

1.	A data storage device, comprising:
a memory die with non-volatile memory (NVM) elements; and
	a non-transitory storage controller -that is separate from the memory die, the storage controller configured to: 	
		obtain machine learning training images from the NVM elements of the memory die, and 
		augment the machine learning training images by (a) generating altered machine learning training images using an image augmentation component of the storage controller and (b) controlling the memory die to generate other altered machine learning training images for retrieval by the storage controller[[.]];
	wherein the memory die includes read components configured to apply read voltages to the NVM elements to read data from the NVM elements, and 
	wherein the storage controller is further configured to control the memory die to generate the other altered machine learning training images by:
		controlling the memory die to modify the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading training image data not subject to augmentation; and 
		controlling the memory die to apply the modified read voltages to the NVM elements while reading stored training image data from the NVM elements.
11.	A method for use by a non-transitory storage controller of a data storage device, wherein the data storage device includes a memory die with non-volatile memory (NVM) elements and wherein the storage controller is separate from the memory die, the method comprising:
obtaining machine learning training images from the NVM elements of the memory die; and
 augmenting the machine learning training images by (a) generating altered machine learning training images using an image augmentation component of the storage controller and (b) controlling the memory die to generate other altered machine learning training images for retrieval by the storage controller[[.]];
	wherein augmenting the machine learning training images using the storage controller further comprises: 
		controlling the memory die to modify the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading training image data not subject to augmentation; and
		controlling the memory die to apply the modified read voltages to the NVM elements while reading at least some machine learning training images from the NVM elements.
20.	An apparatus of a data storage device, the apparatus comprising:
means within a non-transitory storage controller of the data storage device for obtaining machine learning training images from a non-volatile memory (NVM) array of a memory die of the data storage device, wherein the storage controller is separate from the memory die; and
	means within the storage controller of the data storage device for augmenting the machine learning training images by (a) generating altered machine learning training images and (b) controlling the memory die to generate other altered machine learning training images for retrieval by the means for obtaining[[.]];
	wherein the means for augmenting the machine learning training images comprises:
		means for controlling the memory die to modify the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading training image data not subject to augmentation; and
		means for controlling the memory die to apply the modified read voltages to the NVM elements while reading at least some machine learning training images from the NVM elements.
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art teaches a controller and a machine learning technique using predict memory access commands with a training set and a non-volatile storage system.
However, the prior arts and the references do not teach “wherein augmenting the machine learning training images using the storage controller further comprises: 
controlling the memory die to modify the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading training image data not subject to augmentation; and
controlling the memory die to apply the modified read voltages to the NVM elements while reading at least some machine learning training images from the NVM elements.” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the claimed invention:
Zhong et al. (US 2016/0345009 A1): A system, method and device for processing video/image objects within a storage device. A device is disclosed that includes: a storage media; and a video/image processing engine for processing video/image objects based on a set of parameters provided by a host, wherein the video/image processing engine includes, for example: a decryption system for decrypting encrypted video/image objects; a bitstream decompression system; a content decompression system; and a resolution processing system that compares a resolution of raw image data with a requested resolution specified in the set of parameters. 
Cho et al. (US 2019/0057302 A1): A memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        





    
        
            
    

    
        1 See MPEP § 609